Citation Nr: 0419333	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-20 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1999, for an award of a 70 percent rating for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1999 decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which assigned a 70 percent rating for PTSD, 
effective January 18, 1999.  The veteran has appealed the 
effective date of the award.  He has withdrawn his appeal for 
a rating in excess of 70 percent for PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking a effective date earlier than January 
19, 1999.  Review of the record shows that he first claimed 
service connection, and the award for service connection was 
granted, effective in July 1994.  He has continuously 
prosecuted his claim for a higher evaluation since that time.  
The award of a 70 percent rating, made in a supplemental 
statement of the case dated in December 1999, and the 
statement of the case on the issue of an earlier effective 
date, furnished in October 2000, refer to evidence dated from 
1998.  The law and regulations applicable to effective dates 
provide that the effective date for an increased rating will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received within one year from such date; 
otherwise, the effective date for an increased rating will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  Thus a full evaluation of the medical 
evidence of record prior to 1998 is necessary to equitably 
adjudicate the claim.  See also Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board finds that any adjudication by the Board prior to a 
full review of the medical evidence by the RO would be 
prejudicial to the veteran.  Therefore, the case must be 
remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The case is remanded for the following:

The RO should readjudicate the issue on 
appeal, giving full consideration of all 
evidence of record since the effective date 
of the award of service connection in July 
1994.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112)



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




